t c memo united_states tax_court john o green petitioner v commissioner of internal revenue respondent docket no filed date charles n woodward for petitioner m kathryn bellis for respondent memorandum findings_of_fact and opinion holmes judge john green has not had much success in tax_court in green wanted to escape paying income_tax on money he’d embezzled ten years earlier claiming he was exempt because he is a native american we held him liable for both the tax and penalties green v commissioner tcmemo_1993_152 affd without published opinion 33_f3d_1378 5th cir he then fought a notice_of_deficiency for hi sec_2001 taxes arguing that it wasn’t valid because it was based on data not included in his tax_return in fact he had never filed a tax_return we sustained both the deficiency and penalties he also made numerous other frivolous arguments and we sanctioned him for them as well green v commissioner tcmemo_2007_262 he has returned in this case he challenges with hydra- headed interpretations of settled law the deficiencies which the commissioner determined for his and tax years findings_of_fact john oliver green was born john oliver hornung in oklahoma city in he joined the army in and was honorably discharged in receiving a 10-percent service-connected disability compensation_for allergic rhinitis he then signed up as an auditor trainee at the irs as he began his irs career he was also continuing his education and eventually he earned degrees in both accounting and law these helped him move up at the irs and he became first a revenue_agent and then a criminal investigator but health issues continued to plague him in he unsuccessfully filed for disability after hurting his knee when he tripped over an electrical cord at work in he unsuccessfully applied for disability from an eye injury that he claimed had occurred while he was in the army in he applied for disability-retirement from his position as a criminal investigator after discovering that he had only one kidney after a year of administrative appeals and an opinion from green’s doctor that supported a finding of disability in this unusual medical case the civil service retirement_system csrs determined that green could no longer plan and conduct tax-evasion investigations csrs awarded him 40-percent disability-retirement pay this meant that green would receive percent of his average basic_pay using consecutive years of work with inflation adjustments he would receive this level of pay for his disability-retirement benefit each year if but only if his annual earned_income didn’t exceed percent of the pay of an irs criminal investigator--the same position he held immediately before retirement civil service retirement act csra u s c secs supp ii to police this condition the csrs requires a disability claimant to submit annual income statements after securing this civilian retirement benefit green applied to the va for an increase in his military disability compensation on the theory that he might have lost his kidney in a truck accident while he was still in the army the va denied both this request and a later appeal when it found that green’s condition was congenital shortly after leaving the irs in green opened a law office in oklahoma city among his clients were robert and linda schaffer mr shaffer was an entrepreneur in the business of smuggling illegal drugs he died in when his plane crashed in mississippi while he was making a delivery green visited the crash site and helped two of mr shaffer’s friends remove his body from the wreckage and bury it he then began helping mrs shaffer in the distribution of her late husband’s estate she had received dollar_figure for the final drug delivery which she added to the dollar_figure already stored in a safe hidden in the floor of her home she sought green’s advice on how to safeguard this hoard and green suggested that mrs shaffer store it in a safe-deposit box that he would rent as trustee for her benefit mrs shaffer then began getting worried calls from her father-in-law who had possession of yet more cash from his son’s business that he no longer wanted in his home there was so much that it could not fit in the first safe-deposit box but green helpfully suggested putting it in a second safe-deposit box that was in the name of green’s own grandmother a few months later in date green told mrs shaffer that the money wasn’t secure there and should be moved innocent in the ways of the world mrs shaffer agreed to move the loot this part of his story is told at greater length in green v commissioner tcmemo_1993_152 from the first safe-deposit box to dallas green took the money from the box but instead of moving it to dallas gave mrs shaffer dollar_figure for living_expenses and disappeared it was about this time that he changed his name from hornung to green he moved to austin where he bought a home and several vehicles and led a seemingly comfortable life it didn’t last the law caught up with him in and he was convicted of conspiracy to defraud the united_states by hindering the commissioner’s determination of the shaffers’ tax_liabilities as a felon green lost his license to practice law and he became a free-lance paralegal after he was released from prison in the commissioner sent green who was then still in federal custody notices of deficiency for underreported and income_tax this was the same year that green’s girlfriend bore the first of three children in the commissioner and green settled the dispute over his and income_tax_liability but green never paid the agreed amount this prompted the irs to try to levy on green’s disability-retirement pay which was by then administered through the office of personnel management opm that same year the commissioner assessed income_tax on the money green had stolen he continued to use hornung off and on for at least a few years in his correspondence with various government agencies from the shaffers in once opm received the notice_of_levy it redirected green’s disability-retirement payments to the irs for payment of his tax debts green responded by failing to submit his annual income statements to opm opm then suspended the disability-retirement payments and the flow of funds to the irs was effectively stanched green sued opm in claiming that his disability retirement was exempt from irs levy but he lost green v u s office of personnel mgmt civil no a-96-ca-448-sc w d tex date he also filed for bankruptcy and was released from all dischargeable debts in re green no bankr w d tex date as of date green still owed over dollar_figure on his unpaid tax_liability and more than dollar_figure million on his tax_liability by date however the same bankruptcy court issued a decision in an adversary proceeding regarding his tax debts in re green no bankr w d tex that decision discharged green’s personal tax_liabilities and his business tax debt the bankruptcy court also ordered a 36-month levy on his opm benefits in satisfaction of the tax debt a debt that wasn’t dischargeable due to fraud but this ended neither his troubles nor his ingenuity he resumed submitting income statements to opm which released his pent-up disability-retirement payments but by this time opm had also been notified that green had not been paying child_support when opm reinstated the payments it owed green a gross amount of dollar_figure reflecting payments due from date through date but most of this never flowed out to him--dollar_figure was sluiced away to pay part of his outstanding tax_liability and dollar_figure cascaded to his ex-wife to pay overdue child_support opm sent green the remaining dollar_figure there is no clear evidence of when that dollar_figure made its way to green it also issued him a form 1099r for tax_year reporting income to him of the entire dollar_figure and it reinstated his disability-retirement pay as of date though again withholding most of it to satisfy his child_support and tax debts opm included these regular payments for november and date on green’s 1099r for the tax_year when income payable to a person is shunted away to pay a debt it normally still counts as taxable_income this is just what happened to green in the years at issue here--1997 and but green never filed form sec_1040 for those years nor did he make estimated income_tax payments instead as he had done since at least he sent to the irs documents called green received dollar_figure as his date benefit and dollar_figure as his date benefit opm issued him a check for dollar_figure the amount payable for these two months after garnishment in date see 279_us_716 treaty-based return position disclosure under sec_6114 in these documents he claimed that he was exempt from taxation under an treaty between the united_states and the potawatomi tribe treaty with the potawatomies sept art 7_stat_131 a footnote in a much tinier font set out his income for each year accompanying the big-font little-font assertion unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure this is by the way a completely frivolous argument green v commissioner tcmemo_1993_152 holding that the treaty with the potawatomies doesn’t immunize tribal potawatomi from federal taxation and also stating that t here is no general implied exemption from federal taxation as petitioner contends see also 351_us_1 indians are citizens and in ordinary affairs of life not governed by treaties or remedial legislation they are subject_to the payment of income taxes as are other citizens george v commissioner tcmemo_1989_401 requiring express exemption in a statute or treaty for relief from income_tax to apply to a native american each of green’s disclosure documents for and begins with this paragraph grounds for treaty-based return position i am a tribal member of the potawatomi nation who has never been issued a certificate of competency c c or full u s citizenship by the u s secretary of the interior as authorized under the indian citizenship act of my tribal roll number is and my indian status was confirmed by the u s tax_court in green v commissioner 65_tcm_2347 i have been previously examined for and with the irs concluding that a form_1040 is not required and there is no tax_liability applicable see relevant portions of imf and other irs documents included as attachment a in the united_states federal continued of his tax-exempt status was a cover letter a summary of purported legal arguments for his treaty-based return position a photocopy of the regulations applicable to sec_6114 copies of computer screen printouts that green claims show the commissioner’s agreement with his decision not to file returns a long article written by green himself describing his belief that continued court recognized the tax status of potawatomis who have not yet been issued a c c by the secretary of the interior holding that acts or agreements of congress relating to the potawatomi indians are construed to give said indians exemptions from all taxes 227_fsupp_552 w d okla appeal dismissed 10th cir the united_states by treaty has recognized the potawatomi as a domestic sovereignty treaty of stat in the treaty of stat the united_states promised the potawatomi all possessions rights and privileges which they enjoyed or were entitled to in an explanation of the treaty-based position taken including a brief summary of the facts on which it is based is set forth below in attachment b green concluded this statement with the phrase signed under penalty of perjury this differs from the jurat provided on form_1040 which states under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete sec_6114 requires a taxpayer who takes the position that a treaty of the united_states overrules or modifies a section of the code to disclose his position either on his tax_return or on a statement attached to the required return if the code doesn’t require a return for him the taxpayer must use whatever form the secretary provides in this case form tribal potawatomi are exempt from income_tax and copies of caselaw supposedly supporting his arguments in the irs mailed notices of deficiency to green for tax years through but used the wrong mailing address green filed a petition but it was dismissed for lack of jurisdiction on the commissioner’s own motion because of that snafu the commissioner then mailed the notices to the right address and green filed another petition carefully omitting the tax_year trial was held in houston--green was a resident of texas when he filed his petition opinion green now admits that his status as a tribal potawatomi doesn’t relieve him of the obligation to pay income taxes he does however argue that his treaty-based return position disclosures we’ll call them the disclosure documents were tax returns and so triggered the running of the statute_of_limitations if that doesn’t work he argues that the commissioner is collaterally estopped from raising the issue of whether his disability-retirement pay is taxable if that fails he claims that his disability-retirement pay is nontaxable income under sec_104 and sec_105 if it isn’t then he claims that the commissioner should have included the lump-sum payments in his green was able to produce only copies of the cover letter and first page of his disclosure document for the tax_year deficiency not his deficiencydollar_figure and finally he argues against the imposition of any penalties for any of the years at issue i statute_of_limitations sec_6501 generally prohibits the irs from assessing a deficiency after three years from the time a taxpayer files his return but if a taxpayer fails to file a return there is no time limit at all sec_6501 green admits that he didn’t file form sec_1040 for any of the three years in question but of course he says that his disclosure documents--though not a regular irs form--nevertheless are a return the commissioner first contends that it doesn’t matter if those documents are returns because he never received any documents from green for the years in question green has certified mail receipts however showing that he mailed something to the irs service_center in philadelphia on date date and date he also has receipts showing he mailed something to the ogden utah service_center on date and to the austin service_center on date these receipts and green’s testimony on this subject are convincing and so we find that green submitted his disclosure documents on the dates and to the locations that he claims he remember that his petition carefully omitted any challenge to the commissioner’s determination of a much smaller deficiency for did of course this establishes only that green filed his disclosure documents with the irs service centers and not that the documents were sufficient as tax returns to begin the running of the statute_of_limitations on the question of whether these disclosure documents were green’s and returns we begin by noting the similarity between those documents and an actual irs form form_8833 form_8833 is designed for use by taxpayers who rely on a treaty to support a position they’re taking on their returns the form is a convenient way for taxpayers to meet their obligation under sec_6114 to tell the irs that they’re asserting rights given to them by treaty and point the irs to the particular treaty involved the instructions for form_8833 require a taxpayer to attach the completed form_8833 to his tax_return what green did instead was to entitle his own document with a name similar to form 8833’s treaty-based return position disclosure under sec_6114 and submit it without attaching it to any other income_tax forms the test for whether green’s disclosure documents are tax returns has four parts as described in 82_tc_766 affd per curiam 793_f2d_139 6th cir the document must purport to be a return the taxpayer must execute the return under penalty of perjury there must be sufficient data to calculate tax_liability and the taxpayer must have made an honest and reasonable attempt to satisfy the requirements of the lawdollar_figure a do the documents green submitted purport to be a tax_return the documents filed by green nowhere state that they are his income_tax returns for the years at issue green bluntly says in the disclosure documents that he isn’t required to file a tax_return because as a tribal member of the potawatomi nation he is exempt from federal income taxdollar_figure green argues that hi sec_11 the beard test may not apply when form_1040 isn’t required because the code sometimes allows a taxpayer to file returns not requiring all of the information demanded by the form_1040 or the beard test see 102_tc_499 121_tc_308 goeke j concurring green relies on janpol to argue that the beard test might not apply to define what a return is under sec_6114 we disagree--beard is the general test and janpol is just a recognition that the test is subject_to exceptions specifically found in the code and regulations green may also be arguing that he submitted his homemade forms under the belief that he qualified for a treaty-based position under sec_6114 providing for disclosure of a position if no return of tax is required to be filed in such form as the secretary may prescribe the secretary however has by regulation prescribed that taxpayers asserting that a treaty overrules the code generally must file a return even if they otherwise wouldn’t have to sec_301_6114-1 proced admin regs there are exceptions sec_301_6114-1 proced admin regs but green’s position isn’t one of them continued disclosure documents are nevertheless implied tax returns and as such should be considered returns under sec_6501 that’s not good enough for a document to purport to be a return means that it must convey imply or profess outwardly to be a return see beard t c pincite we find that green’s disclosure documents actually imply that they are not returns and green can’t now pretend that they are his position also holds little weight in light of the irs’s need for uniformity clarity and efficiency in a similar case where a taxpayer altered a standard form_1040 by whiting out portions of the text retitling captions and attaching a disclaimer denying tax_liability we refuse d to require the irs to engage in guessing games to determine what disclaimers mean to require such would drastically hinder the commissioner’s ability to process returns effectively and efficiently 114_tc_136 green’s documents are a little more than an effort to subvert the filing process b did green execute the return under penalty of perjury signing under penalty of perjury means that a taxpayer can’t delete or alter the jurat language found in standard irs forms continued and even if his disclosure documents were a return he would still have had to attach a real form_8833 to them see sec_301_6114-1 proced admin regs see eg williams t c pincite 102_tc_137 affd 53_f3d_799 7th cir but that’s what green did on his documents he simply signed them under penalty of perjury without the usual jurat language so we find that he didn’t properly execute his documents under penalty of perjury c did green provide sufficient data to calculate his tax_liability the commissioner also argues that although green disclosed certain items of income and expense in a footnote in a tiny font he neglected to provide information regarding his marital status exemptions or deductions here again the commissioner is right--we have held that a document purporting to be a return must include this information if it is to provide sufficient data to calculate tax_liability see 98_tc_661 affd 5_f3d_195 7th cir see also 21_tc_1012 affd 225_f2d_629 10th cir halcott v commissioner tcmemo_2004_214 we also don’t believe the irs should need a magnifying glass to do its job we therefore find that the part of the beard test requiring returns to provide data sufficient to calculate tax_liability isn’t met d was there an honest and reasonable attempt to satisfy the requirements of the law the final part of the beard test requires that a document offered as a tax_return be an honest and reasonable attempt to satisfy the requirements of the law green argues that is exactly what his disclosure documents were this part of the beard test has caused problems for some courts because of an ambiguity that’s never been fully resolved does the honest and reasonable attempt requirement call for an examination of the subjective intent and abilities of a taxpayer or does it call for an objective test limited to an examination of the data provided on the face of the document itself in many of our cases we’ve found that a tax protester’s altered or self-made return cannot meet the honest-and-reasonable standard we have found that frivolous claims on the face of a document show both subjective dishonesty and objective unreasonableness see eg lange v commissioner tcmemo_2005_176 but in beard itself we acknowledged that fraudulent_returns may be valid though subjectively dishonest if the taxpayer objectively supplies the information in the prescribed manner beard t c pincite citing 464_us_386 we have also considered in some cases the taxpayer’s intent and the facts and circumstances surrounding the document’s filing see dunham v commissioner tcmemo_1998_52 considering the taxpayer’s education and intent in determining his filing attempt wasn’t honest and reasonable but we ourselves do not seem to have decided whether this part of the test is meant to be objective or subjective--leading to different approaches in other courtsdollar_figure the controversy has been hottest in bankruptcy cases where the discharge of a tax debt under u s c section a b i turns on whether a debtor filed a valid tax_return there’s an obvious parallel to cases where a protester wants his documents to be a valid_return to start the running of the statute_of_limitations the debate is whether late filing presumably intended to qualify the debtor for tax-debt relief is per se invalid under the honest-and-reasonable prong of beard one of the most significant decisions in this area is united_states v payne 431_f3d_1055 7th cir judge posner took the subjectivist approach arguing that return can mean different things in different contexts and pointing out the anomaly of treating a fraudulent return as a valid_return judge easterbrook dissenting argued for an objective standard for a subjective approach see 220_f3d_1057 9th cir 312_br_443 s d fla 352_f3d_902 4th cir hindenlang v 164_f3d_1029 6th cir m297_br_532 bankr n d ill for an objective approach see in re 322_br_118 b a p 8th cir affd 446_f3d_836 8th cir and its successor 446_f3d_836 8th cir motive may affect the consequences of a return but not the definition id pincite emphasis in original see also 322_br_118 b a p 8th cir affd 446_f3d_836 8th cir with due regard to the opinions of the other circuits we find judge easterbrook’s arguments persuasive we are leery of finding ourselves in this titanomachydollar_figure and we can scurry away from the dispute till another day green submitted self-made documents that did not objectively permit the assessment of his tax_liability see williams v commissioner t c pincite finding that a taxpayer’s denial of tax_liability and refusal to self-assess did not evidence a reasonable attempt to satisfy his obligation to file a return under the tax laws 78_tc_646 the government should not be forced to accept as a return a document which plainly is not intended to give the required information green also didn’t base their submission on an honest belief either that his documents were such a return or that he was exempt from filing--his previous loss in this court should have the deep and boundless sea resounded all around the earth boomed and the wide sky above shook and groaned while lofty olympos heaved from its foundation in the whirl of missiles flung by the immortals hesiod theogony ll at p apostolos n athanassakis trans johns hopkins univ press alerted him to the unreasonableness of his position in we explained to him that there is no implied general exemption from income_tax for native americans green v commissioner tcmemo_1993_152 we also held that the treaty he relied on in both the case and in his disclosure documents does not represent a recognition of immunity of tribal potawatomi from federal taxation id enough--green wasn’t being honest or reasonabledollar_figure e did the irs accept green’s returns without objection thereby violating internal rules of conduct green next argues that he is entitled to a presumption that his documents were adequate tax returns because he didn’t receive notice from the commissioner telling him that they weren’t this argument has several flaws first green requested in the cover letters accompanying his disclosure documents that the irs return stamped copies to him the fact that he didn’t receive stamped copies should have alerted him that the irs wasn’t treating them as normal returns second although green relies on the internal_revenue_manual irm for proof that the commissioner committed a procedural default courts have consistently held that the irm doesn’t create rights in a taxpayer see eg oxford capital green contends that a more recent case 546_us_95 bolsters his previous stance it doesn’t and since it was decided well after he filed his disclosure documents for the years at issue he could not have reasonably relied on anything in that opinion for his position corp v united_states 211_f3d_280 n 5th cir see also 173_f3d_323 ndollar_figure 5th cir similar rule for hhs manual green has thus failed to show that his filings should be presumed sufficient eg violations of the irs’s own internal bureaucratic procedure because we find that green never filed tax returns for years and the statute_of_limitations doesn’t bar the commissioner from assessing deficiencies for those yearsdollar_figure ii income in and green doesn’t stop with his statute-of-limitations argument but also contends that the commissioner substantively erred in determining deficiencies for tax years and green first claims that the commissioner is collaterally estopped from arguing that his disability-retirement pay is subject_to income_tax if estoppel doesn’t work he then argues that this pay is excluded from his income by sec_104 or sec_105 and if those sections don’t work he contends he didn’t receive some of that pay in as the commissioner asserts but only in a tax_year not before us the commissioner amended his answer before trial when he discovered that green had additional unreported income from paralegal services for tax_year green’s only argument in response was that the statute_of_limitations bars assessment with our conclusion that the statute does not bar this action we find in the commissioner’s favor on this minor issue a collateral_estoppel both green and the commissioner agree that in the course of negotiating the end of the case arising from green’s tax_year the commissioner conceded that green didn’t owe tax on the disability-retirement payments that he received see green v commissioner tcmemo_1993_152 green now argues that this prior concession collaterally estops the commissioner in this case one of the requirements for collateral_estoppel however is that the parties must have actually litigated the issue as a necessary part of an earlier case 90_tc_162 affd 904_f2d_525 9th cir green recognizes that a concession by the commissioner can hardly meet the requirement that an issue be actually litigated and necessarily decided but nevertheless cites 97_f3d_1043 8th cir where the court refused to apply collateral_estoppel because there was no evidence that the parties intended to preclude further litigation of the issue and 519_f2d_1280 10th cir affg 60_tc_368 where the court refused to apply collateral_estoppel to a particular issue because the commissioner had abandoned it from these morsels he cooks up an argument that collateral_estoppel applies unless the parties do not intend to preclude further litigation or one party abandons an issue because a concession is neither an agreement not to later contest the issue nor in his view the same as abandoning the issue he reasons collateral_estoppel must apply we’re not biting--the test remains whether the issue was actually litigated and necessary to the judgment and whether tagged abandonment or concession the commissioner’s decision for the tax_year doesn’t estop him from contesting the exclusion of green’s disability-retirement pay from his taxable_income in this case see green v united_states office of personnel mgt civil no a-96-ca-448-sc w d tex date rejecting green’s argument that the tax_court decision incorporating the commissioner’s concession made his disability- retirement pay forever nontaxable the commissioner is thus not collaterally estopped from fighting this issue here b is green’s disability-retirement pay excludable from his income green argues that we should exclude his disability- retirement pay from his income under sec_104 and dollar_figure although green mentions sec_72 in the table of contents of his brief he fails to argue for relief under that section we therefore consider waived any possible issues raised under that section as well as the other items listed in the notice_of_deficiency but left uncontested by green at trial or in his brief see 100_tc_367 22_tc_593 sec_104 concerns income received as workmen’s compensation sec_104 excludes from income tort damages received on account of personal injury sec_104 and sec_105 address payments from accident_or_health_insurance and sec_105 excludes certain types of income related to the loss of a member or function of the body as a preliminary matter we must decide under what authority the government granted green disability-retirement pay back in green argues that the government approved his disability retirement under the federal employees’ compensation act feca u s c sec supp ii under that statute disability-retirement pay is awarded only for a injury sustained while in the performance of duty id sec a we find however that green received his disability retirement under the civil service retirement act csra u s c secs supp ii the record shows that after appealing more than once green finally convinced his employer that his monorenality when combined with the dangers of his position had the potential to cause him health problems this condition was congenital not caused by an injury suffered while at work we can thus conclude that he didn’t receive disability retirement based on any injury that occurred while he was working excludability under sec_104 sec_104 provides in part gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness the regulations allow exclusion if the taxpayer receives the pay under a statute in the nature of a workmen’s compensation act sec_1_104-1 income_tax regs green argues that csra is this type of statute the key question is what does it mean to be ‘in the nature of a workmen’s compensation act ’ and we’ve already answered this question many times in other cases see eg 90_tc_1145 82_tc_630 affd 804_f2d_553 9th cir 78_tc_864 affd 709_f2d_1206 8th cir 17_tc_1015 byrne v commissioner tcmemo_2002_319 the cases distinguish among three types of statutes statutes awarding disability pay only for work-related injuries statutes awarding disability pay for both work- related and non-work-related injuries but pursuant to separate and independent clauses and statutes awarding disability pay regardless of whether the injuries triggering the award are work related awards under the first type of statute are excludable under sec_104 as analogous to workmen’s compensation payments even if the statute involved isn’t labeled workmen’s compensation awards under the second type of statute--a dual purpose statute --may be excluded depending on the circumstances of the case and looking particularly at whether the payments were granted under the qualifying portion of the statute at issue and awards under the third type of statute are not excludable because they impose no requirement that the compensated injury have been suffered on the job haar v commissioner t c pincite see also debiasi v commissioner tcmemo_1983_161 we have already found that green receives disability- retirement pay under the csra not the feca and in haar we held that a statute will not be considered akin to a workers’ compensation act if it allows for disability payments for any it should be noted that in burgess v commissioner tcmemo_1986_228 affd 822_f2d_61 9th cir we reviewed haar and found the state statute at issue had language similar to the csra’s--that is the state statute provided for disability payments whether or not the injury occurred while the firefighter was on duty we however held that the state statute was similar to a workmen’s compensation act because the taxpayer was receiving payments as a result of a work-related injury we explained that a statute with a dual purpose of providing workmen’s compensation benefits and retirement benefits may meet criteria for exclusion of benefits under sec_104 that is if particular benefits can be received only for duty related injury or sickness it will then qualify as a payment from a statute in the nature of a workmen’s compensation act id even if green relied on this case his lack of a second functioning kidney isn’t the result of a work-related injury and the burgess analysis wouldn’t apply reason other than on-the-job injuries haar v commissioner t c pincite we then clearly disqualified payments under the csra because the csra authorizes non-work-related injury compensation in merker v commissioner tcmemo_1997_277 we again stated that the relevant inquiry is into the nature of the statute pursuant to which the payment is made and not the source of the particular taxpayer’s injury thus if the statute does not qualify the fact that the taxpayer’s injury was in fact work related is irrelevant because the csra allows disability retirement whether or not the injury occurred on the job we again hold that that statute isn’t in the nature of a workmen’s compensation statute and find that green’s disability-retirement pay is not excludable from taxable_income under sec_104 excludability under sec_104 sec_104 excludes from gross_income damages received on account of personal physical injuries or physical sickness the regulations require damages excluded under this subsection to be received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs green argues that the merit systems protection board mspb approved his disability-retirement pay after an appeal process and that its decision qualifies as a settlement within the scope of sec_104 whether or not the decision was a settlement green overlooks the two requirements for exclusion the damages received must be on account of personal injury and they must stem from a tort or tortlike claim 106_tc_441 citing 515_us_323 affd 139_f3d_907 9th cir green’s disability-retirement pay fails both requirements his payments weren’t awarded for an injury that he suffered as a criminal investigator with the irs he received them because the mspb found he couldn’t meet the physical requirements of his position due to a congenital condition those benefits are also conditional on green’s not earning too much income each year further proof that they are economic compensation not damages for personal injury see 87_f3d_682 5th cir and they don’t stem from a tort or tortlike claim either but are a benefit from his contract of federal employment see flaherty v commissioner tcmemo_1987_61 we therefore find that green can’t escape taxation using sec_104 excludability under sec_104 and sec_105 sec_104 and sec_105 work together to exclude from gross_income payments that a taxpayer receives from accident_or_health_insurance to the extent that a taxpayer’s employer has paid the premiums green argues that his disability-retirement payments should be partially excluded from his income because they are partially attributable to his own contributions for disability insurance that he made while an irs employee he also has to argue that the phrase accident_or_health_insurance includes disability insurance his success on this point depends on whether the civil service retirement and disability fund--to which he contributed through payroll deductions while he was still with the irs-- qualifies as accident_or_health_insurance we have consistently held that it doesn’t because the fund is both a retirement and a disability plan laws v commissioner tcmemo_2003_21 bagnell v commissioner tcmemo_1993_378 chosiad v commissioner tcmemo_1980_408 when a plan is mixed like this the regulations provide that if the plan doesn’t expressly distinguish between employee and employer contributions in the payment of accident or health benefits it is presumed that the benefits are attributable to employer contributions sec_1_72-15 income_tax regs this means that the benefits paid from this fund are includable in gross_income under sec_105 bagnell supra chosiad supra that green contributed some part of his salary to the fund doesn’t prove that any portion of those contributions paid for the disability component of his benefits so he is taxable on his entire disability-retirement annuity excludability under sec_105 sec_105 excludes from gross_income amounts payable under an accident_or_health_insurance policy for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer that are computed with reference to the nature of the injury without regard to the period the employee is absent from work green trips over four hurdles here the first is that the benefits must be paid under an accident_or_health_insurance plan green’s disability-retirement pay isn’t and he also stumbles over the requirement that his injury be one of the specific type listed in the statute we’ve long held that injuries qualifying for exclusion under sec_105 must fall into one of three categories the permanent loss or loss of use of a member of the body the permanent loss or loss of use of a function of the body or permanent disfigurement 72_tc_715 we’ve defined the phrase member of the body to refer to an extremity such as an arm a leg or a finger id pincite a kidney doesn’t qualify we have also long held that a loss of a function of the body requires the loss of a physical ability a taxpayer once had id damage to heart tissue not loss of bodily function because taxpayer still able to live a normal life cf stolte v commissioner tcmemo_1999_271 inability to use arms hands and feet in the same way is loss of bodily function green did not lose a bodily function when he discovered that one of his kidneys was missing both because his condition was congenital he never lost a second kidney and his condition though serious did not prevent him from leading a normal life green’s disability-retirement pay also fails to satisfy the remaining requirements of sec_105 for the benefits to be excludable the csra must itself require variation in benefits according to the type and severity of the injury 829_f2d_506 4th cir estate of olsen v commissioner tcmemo_1989_50 green’s disability- retirement pay in contrast is based on his compensation and length of service in his irs job we’ve already held that the provisions of the civil service retirement act do not correlate the type and amount of disability payments with the particular type of injury causing the disability id see also maller v commissioner tcmemo_1984_614 finally green’s disability-retirement payments aren’t unrelated to his absence from work the csra provides that payments will cease if he is ever reemployed in any position with the federal government u s c sec d supp ii this shows a connection between the length of his absence from government service and the continuation of his disability- retirement pay sec_105 thus doesn’t exclude his disability- retirement pay from his gross_income c constructive receipt green’s final argument about the taxability of his disability-retirement pay is that even if it is taxable the commissioner is trying to tax him on part of it in the wrong year this argument affects a substantial retroactive payment of dollar_figure for a period beginning in and continuing until the end of date green now argues that he didn’t receive this retroactive pay in because opm waited until to pay overdue child_support to his ex-wife and the irs did not credit his account until well into remember that green didn’t contest his notice_of_deficiency so it would be too late for the commissioner to tax this income for the tax_year the law generally requires a cash-basis taxpayer like green to report an item_of_income in the year he receives it sec_451 actual receipt isn’t necessary--for example if the money goes directly to pay off a taxpayer’s debt to a third party it’s considered constructively received the regulation obliges a taxpayer to report income that isn’t actually received if it’s credited to his account set apart for him or otherwise made available so that he may draw upon it at any time sec_1_451-2 income_tax regs the key language in this case is credited to his account and set apart for him once green resumed submitting income statements to opm in opm determined that it owed green retroactive disability-retirement pay of dollar_figure the critical exhibit is a computer printout dated date that shows approval for a nonrecurring payment of dollar_figure reduced by deductions totaling dollar_figure it is undisputed that the money for overdue child_support did not make its way to green’s ex-wife until date similarly the irs did not note a credit on green’s unpaid taxes until date this creates a problem--does the constructive-receipt doctrine depend on when a creditor gets paid or when the money from which a creditor gets paid is first set_aside for the benefit of the creditor we begin with the regulation that measures receipt as of when income is set apart for a taxpayer sec_1_451-2 income_tax regs that occurred no later than date in the opm records--by that time green had filed the required paperwork and opm recognized him as entitled to the money and reinstated him as eligible for future payments it was green himself who sent the court-ordered garnishment instructions to opm informing the agency that it should withhold part of his retroactive disability-retirement pay to satisfy his child_support_obligations this we hold was enough to put green in constructive receipt of dollar_figure of the lump sum in the money had been set apart and he himself had told opm what to do with it that opm delayed doling it out until doesn’t matter to our holding that green constructively received the income in dollar_figure there are a few analogous situations in the caselaw in 47_tc_65 the commissioner had levied against a taxpayer’s monthly annuity payments from an insurance_company the insurance_company actually sent a lump-sum check to the service in date representing monthly payments from as well we held that the taxpayer had to include the portion of the lump sum in his income even though it wasn’t turned over until id pincite similarly in burkes v commissioner tcmemo_1998_61 we looked at a lump-sum payment from a late-1990 garnishment of wages owed to a taxpayer and paid over to his ex-wife’s divorce lawyer for both alimony and attorney’s fees the garnished wages went into a state-court account from which two checks were written to the ex-wife’s counsel the first check was disbursed on date and neither party discussed the possibly interesting point that the opm is just another part of the u s government--making the distribution to the irs perhaps more of a setoff--and thus we won’t analyze the problem from that perspective the second on date both checks were deposited into a client trust account and were not disbursed to the ex-wife until nevertheless we gave the husband a deduction for the full amount of the lump sum that had been garnished in his tax_year recognizing that d ue to the time delay between the garnishment and payment some inconsistencies result concerning the reporting of the alimony id we therefore hold in this case that the commissioner is right to allocate dollar_figure to green’s income that leaves a bit of a puzzle as to the remaining dollar_figure there is a dollar_figure check dated date in the record but we are persuaded by the opm’s explanation of those first monthly payments that the dollar_figure check is what’s left over from green’s first two regular monthly one must carefully distinguish cases like 11_tc_552 affd sub nom 188_f2d_254 6th cir and stone v commissioner tcmemo_1984_187 this line of cases though featuring irs liens or levies that deprived a taxpayer of control_over funds each also featured conditions of escrow that had not yet been met there the ownership of the funds in escrow remained in dispute and the taxpayers were not taxed on the income until it was paid over to the irs in satisfaction of their debts at the time ownership over the funds was resolved in these cases then we held that there was not yet a constructive receipt of income green’s situation like that of the taxpayers in amos and burkes is different but for the levy or lien or garnishment the taxpayers would have an unfettered right to the money in amos we allowed the taxpayer to deduct interest_paid to the irs in satisfaction of tax_liability when the income would have been paid over to him even though the irs did not actually receive the payment until the following year we therefore regard those funds as constructively received when the levy or lien or garnishment attaches to them payments that all agree he began receiving in that suggests there might be another dollar_figure check left over from the lump- sum payment if such a check had also been sent to green in date its taxability would be governed by the general_rule that a check is treated as income when received 18_tc_31 but because we have no clear evidence as to when he received that possible dollar_figure payment we find that green fails to meet his burden_of_proof that the dollar_figure should be taxed in so he is taxable on dollar_figure and not just dollar_figure in we therefore find that green’s income from the lump-sum_distribution at the end of is increased by the full dollar_figure listed in the notice of deficiencydollar_figure iii additions and penalties the only remaining issues are whether green owes the addition_to_tax under sec_6651 for failure to timely file a tax_return and the penalty under sec_6654 for failure to pay estimated_tax opm sent green a form 1099r for that showed the lump sum as paid in green challenges the accuracy of this form contending that it makes the notice_of_deficiency itself arbitrary and capricious but the form itself is consistent with an opm letter to green that’s also in the record in which opm explained that benefit payments are payable on the first day of the month following their accrual green’s retroactive lump-sum payment accumulated through date meaning that opm regarded itself as owing green the money before the end of a addition_to_tax for failure_to_file the code imposes an addition_to_tax if a taxpayer fails to timely file a required return unless he can show that his failure was due to reasonable_cause and not willful neglect sec_6651 to show reasonable_cause green must prove he exercised ordinary business care and prudence and nevertheless was still unable to file as required sec_301_6651-1 proced admin regs 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite we’ve already found that green’s disclosure documents weren’t tax returns we must now consider whether or not green exercised ordinary business care and prudence in continuing to rely on his notion that potawatomi are exempt from tax cf coulton v commissioner tcmemo_2005_199 finding a tax protester’s efforts unreasonable for purposes of sec_6651 on this issue we have to side with the commissioner--green has a legal education and practiced tax law he should have known better than to continue making such a frivolous argument surely in the years since he began his career in tax he should have learned enough to recognize that his disclosure documents were not based on any reasonable understanding of the law we also find that green was willfully negligent in his efforts to comply with filing_requirements on the face of his disclosure documents he doesn’t even claim to file the correct forms with the required information b penalty for failure to make estimated_tax payments sec_6654 imposes a penalty when a taxpayer fails to make estimated_tax payments during the year sec_6654 and b the estimated_tax that’s required is the lesser_of percent of the tax due or percent of the tax shown on the previous year’s return if filed sec_6654 the commissioner has the burden of showing that green owes the penalty he met his burden by proving that green’s returns for and would have shown a tax_liability had he filed them correctly the commissioner also showed that green owes tax for tax years and that’s all that is required to find that green owes a sec_6654 penaltydollar_figure because the commissioner did show additional unreported income and to reflect the various concessions of both parties decision will be entered under rule the two mechanical exceptions--for an unpaid tax of dollar_figure or less sec_6654 or for failing to make estimated_tax payments in a year immediately following a year when the taxpayer didn’t have to file sec_6654 --don’t apply to green
